—Order, Supreme Court, Bronx County (Michael DeMarco, J.), entered October 22, 2001, which, in an action for personal injuries and wrongful death arising out of a single vehicle accident involving a minibus owned and operated by defendants-appellants and manufactured by defendants-respondents Warrick Industries and Ford Motor Company, granted Warrick’s motion for a protective order against appellants’ notices to take the depositions of three of Warrick’s former employees and an outside consultant, granted Ford’s motion for a protective order against appellants’ notice to take the deposition of a second Ford witness, and denied appellants’ cross motion for sanctions against Warrick, unanimously affirmed, without costs.
We reject appellants’ contention that Warrick can be com*323pelled to use its “best efforts” to produce former employees, or an outside consultant who was never its employee, unless it proves that it no longer has any control or influence over them (cf. CPLR 3101 [a] [1]; 3106 [b]; see Holloway v Cha Cha Laundry, 97 AD2d 385, 386 [1983]; DiMare v New York City Tr. Auth., 81 AD2d 574 [1981]). Ford has already produced a witness who gave a lengthy deposition, and appellants fail to show that the second Ford witness they now want to depose has any additional useful information. We have considered and rejected appellants’ other arguments. Concur — Buckley, P.J., Nardelli, Andrias and Williams, JJ.